 
Exhibit 10.2


AMENDMENT NO. 5
TO
SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT


AMENDMENT NO. 5 to the SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT,
dated October 19, 2010 (“Amendment”), among Echo Metrix, Inc., a Delaware
corporation (the “Company”) and Rock Island Capital, LLC, and or assigns, a
Florida limited liability company (the “Buyer”).


BACKGROUND


Pursuant to that certain Series B Convertible Preferred Stock Purchase
Agreement, dated July 29, 2009, and entered into by and among the Company and
the Buyer, as amended by that certain Amendment No. 1, Amendment No. 2,
Amendment No. 3 and Amendment No. 4 to the Series B Convertible Preferred Stock
Purchase Agreement, dated September 4, 2009, March 4, 2010, May 28, 2010, and
July 29, 2010, respectively, in addition to any and all other addenda thereto
(collectively the “Agreement”), the Company has agreed to sell to the Buyer or
its designees, and the Buyer has agreed to purchase from the Company, an
aggregate of 550,055 shares of the Company’s Series B Preferred Stock, the
Cashless Warrants, the Non-Cashless Warrants and the Additional Shares for an
aggregate price of $5,000,000.


Subject to the terms and conditions of this Amendment, the Buyer  desires to
commit an additional $1,750,000  to the Company, and in exchange for such
additional funding, the Company desires to sell to the Buyer or its designees,
and the Buyer desires to purchase from the Company, up to 192,500 units (the
“Units”), with each Unit consisting of (i) one (1) share of Series B Preferred
Stock, (ii) 81.818181 shares of the Company’s common stock and (iii) warrants to
purchase 181.818181 shares of the Company’s common stock at an exercise price of
$0.01, which warrants shall be identical to the Cashless Warrants, at a per Unit
price of $9.090909, for an aggregate purchase price of up to $1,750,000 (the
“Additional Consideration”).  As inducement for the Buyer to provide the
additional funding, the parties further desire to enter into this Amendment to
effect an exchange of 33,000,000 of the outstanding Non-Cashless Warrants for an
equal number of Cashless Warrants pursuant to Section 3(a)(9) of the Securities
Act and to amend the Agreement so that the Company will no longer be obligated
to issue the additional 17,000,000 Non-Cashless Warrants thereunder, but instead
will be required to issue an additional 17,000,000 Cashless Warrants (in
addition to the other Cashless Warrants that the Company is obligated to issue
under the Agreement). For clarity, the parties desire to substitute Cashless
Warrants for all Non-Cashless Warrants that were issued or are issuable under
the Agreement in accordance with the terms and conditions of this Amendment.


All capitalized terms used but not defined herein shall have the meanings
assigned them in the Agreement.


NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree to amend the Agreement as
follows:


1.           Additional Consideration.   In addition to the aggregate Purchase
Price of $5,000,000 pursuant to the Agreement, the Buyer shall purchase from the
Company, and the Company shall sell to the Buyer,an aggregate of up to 192,500
Units, in exchange for the Additional Consideration, which Additional
Consideration shall be paid by the Buyer in installments of at least $100,000 on
or before the thirtieth (30th) calendar day following the date of the payment of
the prior installment until the total Additional Consideration has been paid,
with the first installment of the Additional Consideration to be paid on or
before the thirtieth (30th) calendar day following the final payment of the
aggregate Purchase Price in accordance with Section 2.4(e) of the Agreement (as
amended in Amendment No. 3 to the Agreement).  Following receipt by the Company
of each payment of the Additional Consideration as set forth above, the Company
shall issue and deliver to the Buyer, within five (5) days of such payment,
certificates representing the pro rata portion paid for by such installment of
the Series B Shares, the shares of the Company’s common stock and the warrants
underlying the Units.  In the event that the Buyer shall fail to timely pay any
installment of the Additional Consideration and does not notify the Company in
writing at least five (5) days prior to such installment due date (upon which
notice the Buyer shall be granted a 7-day extension), the Company may, from and
after the expiration of any and all applicable cure periods, terminate the
Agreement (as amended) and the same shall become null and void, provided however
that Company shall, in any event, retain the portion of the Additional
Consideration paid.  If Buyer shall fail to timely pay any installment of the
Additional Consideration, the Company shall have no right to pursue any other
remedy against Buyer except as set forth in this Section 1(a).  As further
inducement for the Buyer to enter into this Amendment and provide the Additional
Consideration, the Company and Buyer agree that all outstanding warrants to
purchase shares of Common Stock of the Company held by the Buyer and/or its
members or assigns shall, as of the date of this Amendment, be amended and
hereinafter shall be on terms identical to the Cashless Warrants.  Upon
surrender of any outstanding warrant certificate or agreement by the Buyer
and/or its members or assigns to the Company, the Company shall promptly cancel
such warrant certificate and reissue a new warrant certificate for the same
number of warrants on terms identical to the Cashless Warrants.

 

--------------------------------------------------------------------------------

 


2.           Amendment to Definitions. The definition of “Non-Cashless Warrants”
in Section 1.1 of the Agreement is deleted in its entirety.  The definition of
“Cashless Warrants” in Section 1.1 of the Agreement is deleted in its entirety
and, in lieu thereof, the following new definition of “Cashless Warrants” is
inserted.


“Cashless Warrants”   shall mean warrants to purchase 100,000,000 shares of
Common Stock with an exercise price per share of $0.01 and a term of five years,
which warrants shall be exercisable on a cashless basis.


3.           Amendment to Section 2.2. Section 2.2 of the Agreement shall be
deleted in its entirety and, in lieu thereof, the following new Section 2.2 is
inserted:


2.2  Issuance and Delivery of the Purchase Shares; Cashless Warrants and
Additional Shares.


(a)  Following receipt by the Company of each payment of the Purchase Price in
accordance with Section 2.4 below, the Company shall issue and deliver to the
Buyer, within five (5) days of such payment, certificates representing the pro
rata portion paid for by such tranche of each of the Purchase Shares, the
Cashless Warrants and the additional 45 million shares of Common Stock (such 45
million shares of Common Stock being referred to herein as the “Additional
Shares”).  References to Purchase Shares in this Agreement shall include
references to the Cashless Warrants, the Additional Shares, and the shares of
common stock issuable upon exercise of the Cashless Warrants.


(b) For clarity, subject to the terms and conditions of the Agreement, as
amended by this Amendment, the Company shall issue to the Buyer, (i) with
respect to tranche one, 40% of the Purchase Shares, consisting of 220,022 shares
of Series B Preferred Stock, Cashless Warrants to purchase 40,000,000 shares of
Common Stock, and 18,000,000 Additional Shares, (ii) with respect to tranche
two, 6% of the Purchase Shares, consisting of 33,003 shares of Series B
Preferred Stock, Cashless Warrants to purchase 6,000,000 shares of Common Stock,
and 2,700,000 Additional Shares, (iii) with respect to tranche three, 4% of the
Purchase Shares, consisting of 22,002 shares of Series B Preferred Stock,
Cashless Warrants to purchase 4,000,000 shares of Common Stock, and 1,800,000
Additional Shares, (iv) with respect to tranche four, 10% of the Purchase
Shares, consisting of 55,006 shares of Series B Preferred Stock, Cashless
Warrants to purchase 10,000,000 shares of Common Stock, and 4,500,000 Additional
Shares, and (v) with respect to tranche five (in accordance with Section 2.4(e),
40% of the Purchase Shares, consisting of 220,022 shares of Series B Preferred
Stock, Cashless Warrants to purchase 40,000,000 shares of Common Stock, and
18,000,000 Additional Shares.


(c) For clarity, any and all Non-Cashless Warrants previously issued to the
Buyer pursuant to the Agreement and/or any prior amendment thereto are hereby
exchanged pursuant to Section 3(a)(9) of the Securities Act for an equal number
of Cashless Warrants.  The Buyer shall return the certificates representing any
such Non-Cashless Warrants to the Company within five business days of the
execution of this Amendment (provided that, the failure of the Buyer to return
such certificates to the Company shall not affect the exchange of such
Non-Cashless Warrants for an equal number of Cashless Warrants, which exchange
shall be effective upon execution of this Amendment).

 

--------------------------------------------------------------------------------

 


(d)  For clarity, the obligation to issue warrants pursuant to this Section 2.2
is in lieu of the obligation to issue warrants referenced on Schedule 1 to the
Agreement.  Such reference to issuing warrants on Schedule 1 to the Agreement is
hereby deleted in its entirety.


4.           Amendment to Section 2,4.(e).  The following reference contained in
Section 2.4(e) of the Agreement (see Amendment No. 3) is hereby deleted in its
entirety:


Notwithstanding anything to the contrary herein, the Buyer may, at its sole
option and without prior notice to the Company, prepay all remaining amounts of
the Aggregate Purchase Price due hereunder.


5.           Amendment to Section 2.6(b).  Section 2.6(b) of the Agreement shall
be deleted in its entirety and, in lieu thereof, the following new Section
2.6(b) is inserted:

 
(b)  The Company shall allow the Buyer to designate for election to the
Company’s Board of directors such number of directors as will constitute a
majority of the members of the Company’s Board of Directors and such members
will at all times while the Buyer or the members of the buyer beneficially own
at least 37% of the shares of the Company’s Series B Stock purchased ,
constitute a majority of the board of directors of the Company.  Such elections
are subject to Delaware law, the Rules and Regulations of the Securities and
Exchange Commission and the procedures delineated in the Company’s current
by-laws and certificate of incorporation.  The Buyer shall also have the right
to remove such designees and to fill any vacancy caused by the resignation,
death or removal of such designees.


6.           Amendment to Section 2.8.  Section 2.8(v) of the Agreement shall be
deleted in its entirety and, in lieu thereof, the following new Section 2.8(v)
is inserted:


(v)  the holders of Series B Preferred Shares shall be entitled to cumulative
dividends at a rate of 10% per annum, compounded annually and  payable in cash
upon conversion of the Series B Shares into shares of common stock or upon such
other date as determined by the Board of Directors of the Company.


For the avoidance of doubt, (i) the Buyer shall be entitled to retain all shares
of common stock issued as a dividend on the Series B Preferred Shares prior to
the date of this Amendment, and (ii) accrual of the cash dividend set forth in
Section 2.8(v), as amended herein, shall commence as of the date of this
Amendment.


7.           Increase in Authorized Common Stock.  At any time following the
date of this Amendment, if it is determined that the Company’s authorized
capital stock is insufficient to satisfy the obligations under the Agreement (as
amended), including the purchase of the Units, as soon as practicable following
the date of such determination, the Company shall use its best efforts to file
an amendment to its certificate of incorporation to increase the total
authorized shares of common stock of the Company such that the Company is able
to satisfy all obligations under the Agreement (as amended).


8.           Amendment to Series B Certificate of Designations.  As soon as
practicable following date of this Amendment, the Company shall amend and
restate the Certificate of Designations of Series B Preferred Stock in the form
of Exhibit A hereto (“the Amended COD”), and file the Amended COD with the
Secretary of State of the State of Delaware and with the U.S. Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------

 


9.           No Other Changes.  All other terms and conditions of the Agreement
shall remain in full force and effect as provided in the Agreement.


10.         Execution in Counterparts.  This Amendment may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


11.         Applicable Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Florida without giving effect to the
principles of conflicts of laws thereof.


12.         Headings.  The headings contained in this Amendment are for
convenience of reference only and shall not affect the construction of this
Amendment.


13.         Consent.     This Amendment has been negotiated and executed with
the mutual consent of both Company and the Buyer.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
set forth above.



 
ECHO METRIX, INC.
     
By:/s/ Erica Zalbert
 
Name: Erica Zalbert
 
Title: Chief Financial Officer
     
By:/s/Peter Charles
 
Name: Peter Charles
 
Title: Interim Chief Executive Officer
     
ROCK ISLAND CAPITAL, LLC
     
By:/s/Richard Grossfeld
 
Name: Richard Grossfeld
 
Title: Managing Member

 
 

--------------------------------------------------------------------------------

 